Citation Nr: 1712575	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  10-16 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for retropatellar pain syndrome of the left knee with osteoarthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1984 to November 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for retropatellar pain syndrome of the left knee and assigned a noncompensable rating effective November 14, 2008. In a February 2014 rating decision, the RO granted a 10 percent rating effective November 21, 2013. 

In January 2016, a Veterans Law Judge remanded the Veteran's claim; the matter has been reassigned to the undersigned. Subsequent to the Board remand, the RO, in a Decision Review Officer (DRO) decision in October 2016, granted an initial 10 percent rating for retropatellar pain syndrome of the left knee, with osteoarthritis, effective November 4, 2008. As this was not a full grant of the benefit sought on appeal, and the Veteran did not indicate that he agreed with the increased rating, his claim has remained on appeal. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). 

Additionally, the October 2016 DRO decision granted service connection for retropatellar pain syndrome of the left knee with limitation of extension, assigning a noncompensable rating. The Veteran has not challenged this rating assigned for the separate manifestation of his knee impairment, nor has the Veteran expressed disagreement with the 10 percent rating assigned to the left knee instability, in a June 2015 rating decision. Therefore, the Board will not address them.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.






REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claim so that every possible consideration is afforded.

The Veteran underwent a VA examination to evaluate his left knee disability in February 2016. The Veteran's left knee was also collaterally examined in a subsequent VA examination in June 2016, due to a separate claim relating to the Veteran's right knee that is not before the Board. Neither examiner appears to have reviewed the Veteran's claims file, and thus inconsistencies in the record have not been reconciled. For example, the Veteran maintained that his condition has gradually worsened, but when comparing findings (e.g., limitation of motion and muscle strength) from the 2016 VA examinations, it appears that his left knee disability may have improved. Because the VA examinations are not based on consideration of the Veteran's prior medical history, neither is deemed to be adequate for rating purposes. See 38 C.F.R. § 4.1; Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history).

Additionally, subsequent to the 2016 VA examinations, the U.S. Court of Appeals for Veterans Claims (Court) held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint. Correia v. McDonald, 28 Vet. App. 158 (2016). Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim. Id. 

In this case, a review of the claims file reveals that the February 2016 and June 2016 VA knee examinations do not fully comport with the requirements of Correia and therefore may be inadequate. Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59. Accordingly, a new VA left knee examination is necessary.

Lastly, VA medical treatment records in May 2016 indicate that the Veteran still receives care from a private physician, Dr. P. Leonardo, M.D. Though VA received medical records from Dr. P. Leonardo in March 2010 after the Veteran signed a medical release (VA Form 21-4142), no attempts to obtain updated private treatment records have been made. The RO should attempt to update the record, if such records are relevant to the claim at issue.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request the Veteran to identify all private treatment providers he has seen for his left knee since approximately March 2010, to specifically include Dr. P. Leonardo. The AOJ should then obtain for the record copies of the complete clinical records from the providers identified, if not already part of the record. If any private records identified are not received pursuant to the AOJ's request, the Veteran should be so notified and advised that ultimately it is his responsibility to ensure that private records are received.

2. After the above development has been completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected left knee disability. The examiner must review the entire record in conjunction with the examination. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed. 

Range of motion studies should include active and passive motion and pain on weight-bearing and non-weight-bearing. The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors (if the Veteran is not experiencing a flare up at the time of the examination, the examiner should ask the Veteran to describe the frequency, severity, duration, and type of symptoms experienced during flare ups and the examiner should provide an opinion based on that information). 

The VA examiner should also elicit from the Veteran a description how his left knee disability impacts his occupational functioning (e.g., his current occupational status; how much work he misses due to his left knee disability; how his disability affects his work).

A detailed explanation (rationale) is requested for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. The AOJ should then review the record and re-adjudicate the claim. If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

